Citation Nr: 1614094	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1946 to August 1947 and from July 1949 to March 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes the Veteran requested a hearing before a member of the Board, but withdrew his request in September 2011, prior to the scheduling of a hearing.


FINDING OF FACT

The Veteran's service connected disabilities are totally and permanently disabling, and result in the loss of use of both lower extremities so as to preclude locomotion without the aid of a walker, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing are met.  38 U.S.C.A. §§ 2101, 5107(b) (West 2014); 
38 C.F.R. § 3.809 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is established when the evidence shows permanent and total service-connected disability due to the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809(b) (2015).  (There are additional provisions pertaining to the cause of permanent and total disability that are not relevant here.)  The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(d) (2015).

The Veteran has been in receipt of a total disability rating due to individual unemployability (TDIU) since 1993.  He therefore has permanent and total service connected disabilities.

The record appears to show that he was issued a rolling walker with cane holder in August 2008.  At the February 2009 VA examination, the Veteran's bilateral hip disabilities required a cane and a walker.  This was also found during the September 2010 VA examination.  

Accordingly, the evidence shows service-connected disabilities that preclude locomotion without the aid of a walker or cane, therefore entitlement to assistance in acquiring specially adapted housing is also shown, and this claim is granted.  In light of this, the claim for a special home adaptation grant is rendered moot, as that benefit is available only if a Veteran is not entitled to the more substantial benefit of the certificate of eligibility for assistance in acquiring specially adapted housing.  
38 C.F.R. § 3.809a  (2015).    







ORDER

Entitlement to specially adapted housing is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


